Title: To Thomas Jefferson from Robert Smith, 30 May 1804
From: Smith, Robert
To: Jefferson, Thomas


          
            Navy Depmt. May 30. 1804
          
          I have the honor to request your Signature to the enclosed Warrant as Midshipman for Mr. Gamble. He belongs to one of the Frigates of the present Squadron and has been some time appointed but owing to his being employed in the recruiting service at New York, has not yet received his Warrant.
          
            Rt Smith 
          
        